NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE
The closest prior art to the claims 1 and 11 is US 2017/0317859 to Hormati et al., Regarding claim 1, Hormati discloses a method [figs. 1, 6] comprising: obtaining a sequence of data decisions from a history buffer [e.g. 140] and an error signal [see para. 0024], the sequence of data decisions and the error signal generated by one or more samplers [e.g. 120] operating on a received input signal [e.g. the output of 110] according to a sampling clock [e.g. sampling clock]. Similarly, some features of claim 11 are similar disclosed.
Claims 1-20 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious responsively selecting a logic branch from the set of logic branches, the logic branch selected responsive to (i) a detection of a transitional data pattern in the sequence of data decisions and (ii) the error signal, the selected logic branch generating an output current; and providing the output current to a local oscillator controller to adjust an input voltage of a proportional control circuit, the output current sourcing and sinking current to a capacitor through a resistive element to adjust the input voltage of the proportional control circuit relative to a voltage on the capacitor connected to the resistive element as cited with the rest of the claimed limitations.
Claims 2-10 are allowed based on the dependency from claim 1.
Claim 11 is allowed because the prior art of record does not disclose nor render obvious each logic branch from the set of logic branches configured to be selected in accordance with the sequence of data decisions and the error signal responsive to (i) a detection of a transitional data 
Claims 12-20 are allowed based on the dependency from claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842